REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims 1-12 and 14-21  are allowed over the prior art of record , Goldfarb etal. (Pub No: US 20170346830 A1) and  Zalepa et al. (Pub No: US 2015/0172228 Al).
The prior art of record does not disclose limitations of “(f) identifying, by the first embedded browser, an input selected via the second user interface for the second network application, the input including the first content of the plurality
of content stored in the storage from the second network application; and (g) providing, via the first embedded browser, the input to the point in the first user interface of the first network application responsive to selection via the second user interface.”
as recited in Applicant's claims 1-12 and 14-21. 
Claims 1-12 and 14-21  of the instant application are allowed over said prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455